Continued from 12)
	The arguments filed 8/10/2022 have been considered, but are not persuasive.
	The Applicant does not specifically argue the double patenting rejections. These rejections are respectfully maintained.
The Applicant’s arguments regarding the rejections of record under Nass are directed toward an intended use limitation, i.e. that Nass does not teach that the “plurality of distributed mounting pads” “slidingly engage a power conversion module via a plurality of protuberances, which extend vertically from the power conversion module, when the plurality of distributed mounting pads and the power conversion module are pushed toward each other along a horizontal plane to mechanically couple the power conversion module to the PV module.” 
This argument is directed toward an intended use limitation. 
First, it is the Examiner’s position that, in order to form an engagement between item 20 and the plurality of distributed mounting pads 52/57, both horizontal and vertical alignment of these structures must be performed.
Therefore, it is the Examiner’s position that item 20 and the plurality of distributed mounting pads 52/57 are structurally capable of being engaged via a process that includes pushing the power conversion module portion 20 and the plurality of distributed mounting pads 52/57 toward each other along a horizontal plane.
Additionally, it is the Examiner’s position that the PV module of Nass can be oriented such that the plurality of distributed mounting pads 57/52 slidingly engage a power conversion module portion 20 via a plurality of protuberances 23 that extend vertically from (i.e. the horizontal direction of Fig. 4) the power conversion module when the plurality of distributed mounting pads and the power conversion module are pushed toward each other along a horizontal plane (i.e. the vertical direction of Fig. 4) to mechanically couple the power conversion module to the PV module.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	The Examiner respectfully maintains the position that Nass teaches all of the positively recited structure of Claims 1 and 10.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721